Opinion issued November 1, 2012




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00360-CR
                                    ____________

                           CARLOS REYES Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1286188


                          MEMORANDUM OPINION

      Appellant, Carlos Reyes, pleaded guilty to the offense of aggravated robbery.

The trial court found appellant guilty and, in accordance with the terms of

appellant’s plea agreement with the State, sentenced appellant to confinement for 8
years. The trial court entered an affirmative finding on the use of a deadly weapon.

Appellant filed a pro se notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      The trial court’s certification states that this is a plea bargain case and that

appellant has no right of appeal.      See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). The trial court did not rule on any pre-trial motions, and

the trial court did not give permission for appellant to appeal. See TEX. R. APP. P.

25.2(a)(2). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3